Rao, Chief Judge:
The merchandise covered by the instant protest consists of rainboot cases which were assessed with duty at the rate of 20 per centum ad valorem by similitude, as provided in paragraph 1559(a) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1954, to manufactures, wholly or in chief value of cotton, not specially provided for, under paragraph 923 of said tariff act, as modified by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. 53865, supplemented by Presidential notification, 90 Treas. Dec. 280, T.D. 53877.
It is claimed in said protest that said merchandise consists of the usual containers of certain rainboots with which they were imported, and, hence, they are dutiable at the rate of 12y2 per centum ad valorem, by similitude, as provided in said paragraph 1559(a), as amended, supra, to other manufactures composed wholly or in chief value of india rubber, not specially provided for, finished or unfinished, under paragraph 1537 (b) of said tariff act, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked RCB (Import Spec’s Initials) by Import Specialist Robert C. Brucato (Import Spec’s Name) on the invoices covered by the protest enumerated on the Schedule attached hereto and made a part hereof, and assessed with duty at 20 per centum ad valorem under the provisions of paragraph 923, Tariff Act of 1930, as modified, and paragraph 1559 of said Act, as amended, consist of rainboot cases claimed dutiable at 1214 per centum ad valorem within paragraph 1537 (b) of said Act, as modified, and paragraph 1559, as amended, supra, as manufacturers wholly or in chief value of india rubber, not specially provided for, other.
That the rainboots were classified within paragraph 1537(b), supra, and paragraph 1559, supra, at 12*4 per centum ad valorem.
That said cases are, in fact, the usual containers of said rainboots and are not, in fact, separate articles of commerce.
That the protest enumerated on the schedule attached hereto and made a part hereof be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid.
Upon the agreed statement of facts, we hold that the merchandise here in question, identified by invoice items, marked and checked as *647aforesaid, is dutiable at the rate of 12% Per centum ad valorem, as tlie usual containers of rainboots, which are classifiable by similitude, as provided in said paragraph 1559(a) as amended, to other manufactures composed wholly or in chief value of india rubber, not specially provided for, finished or unfinished, under paragraph 1537 (b) of said act, as modified, supra. The claim in the protest to that effect is sustained. All other claims are, however, overruled.
Judgement will be entered accordingly.